UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2288


KAREEMAH BELL-BOSTON,

                  Plaintiff - Appellant,

             v.

GLENETTE   M.  HILTON,   Assistant   Chief  of   Police        for
Administration, University of the District of Columbia,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01227-LMB-IDD)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareemah Bell-Boston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kareemah    Bell-Boston         appeals   the    district      court’s

order   dismissing      her    complaint      for   lack     of   subject    matter

jurisdiction and improper venue.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                  Bell-Boston v. Hilton,

No. 1:09-cv-01227-LMB-IDD (E.D. Va. Oct. 30, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the   materials     before     the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2